Citation Nr: 1439077	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that rating decision, the RO, inter alia, granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) disability rating effective from June 19, 2009.  The Veteran appealed the initial noncompensable rating.

In April 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran has not asserted that he is unemployable as a result of his service-connected disabilities, including hearing loss.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher (compensable) disability rating for his service-connected bilateral hearing loss.  

The Veteran was last examined by VA in May 2012.  The examination report lists CNC speech discrimination scores of 92 percent in the right ear and 98 percent in the left ear.  Notably, the examination report indicates that the starting level of presentation for the speech recognition test performed with the Maryland CNC word list is 65 dB in the right ear and 65 dB in the left ear and that resulted in an initial speech recognition score of 72 percent in the right ear and 98 percent in the left ear.  A modified performance intensity function with a starting presentation level of 40 dB regarding SRT (speech reception threshold) was obtained.  Using the Maryland CNC word list, the level of presentation with the best performance was 77 dB in the right ear and 65dB in the left ear.  The examiner noted asymmetry in the Veteran's hearing and also indicated that he had an unusual pattern to his hearing loss.  The examiner recommended that the Veteran be seen by an ear, nose, and throat (ENT) specialist as a result of this asymmetry.  

An ENT examination has yet to be obtained, and the Veteran, via his representative, questions whether the modified performance intensity function with a lowered dB level in both ears renders the VA examination inadequate for rating purposes in accordance with 38 C.F.R. §§ 4.85 and 4.86.  

Moreover, the Veteran testified at his videoconference in April 2013 that his hearing loss was worse now than at the time of the most recent VA examination in May 2012.  

Accordingly, another examination is required, and the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding VA records, if any, pertinent to the Veteran's claim. 

2.  After securing the proper releases from the Veteran, obtain and associate with the record all private audiology treatment records, if any, that are pertinent to the Veteran's claim.  If the search for such records has negative results, this must be documented in the claims file.

3.  After completion of #1 and #2 above, schedule the Veteran for a VA audiological examination by an ENT, to determine the current manifestations of his bilateral hearing loss disability, that have been present during the period of the claim.  The examination must encompass pure tone threshold and Maryland CNC testing, as well as an analysis of the functional effects of hearing loss in social and occupational settings.  The examiner must review the entire claims file (including Virtual VA and VBMS), and all opinions must be supported by a detailed rationale in a typewritten report.  The examiner is asked to interpret and explain the results from the May 2012 VA examination report with regard to the speech discrimination scores and, in particular, the significance of the need for modified performance intensity function with a lowered speech reception threshold.

4.  After undertaking any other development deemed appropriate with respect to the claim on appeal, consideration should again be given to the claim for an initial compensable rating for the service-connected bilateral hearing loss.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond before the claims file is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



